 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8                                            FRESNO DIVISION
 9
                                                          )       Case No.: 1:18-cv-00952-JDP
10   ROSALBA V. RODRIGUEZ,                                )
                                                          )
11                   Plaintiff,                           )       ORDER GRANTING JOINT
                                                          )       STIPULATION FOR VOLUNTARY
12          vs.                                           )       REMAND PURSUANT TO SENTENCE
     NANCY A. BERRYHILL,                                  )       FOUR OF 42 U.S.C. § 405(g).
13   Acting Commissioner of Social Security,              )
                                                          )
14                                                        )
                     Defendant.                           )
15                                                        )
16
17            Based upon the parties’ Joint Stipulation for Voluntary Remand Pursuant to Sentence
18   Four of 42 U.S.C. § 405(g) and entry of judgment and for cause shown, IT IS ORDERED that
19   the above-captioned action be remanded to the Commissioner of Social Security for further
20   proceedings consistent with the terms of the parties’ Joint Stipulation.
21
22   IT IS SO ORDERED.

23
24   Dated:      April 29, 2019
                                                                  UNITED STATES MAGISTRATE JUDGE
25
26
27
28
     PO Granting JS for Extension for Voluntary Remand,                   Case No. 1:18-cv-00952-JDP

                                                              1
